                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


CATRICE SCOTT                                                                     CIVIL ACTION

VERSUS                                                                            NO. 19-13358

GATEWAY MORTGAGE GROUP                                                           SECTION: M (3)
A DIVISION OF GATEWAY
FIRST BANK

                                            ORDER & REASONS

         Before the Court is a motion by plaintiff Catrice Scott1 to reconsider2 this Court’s

February 13, 2020 Order & Reasons dismissing this case without prejudice for failure to state a

claim.3 Having considered Scott’s filings, the record, and the applicable law, the Court denies

Scott’s motion.

         Scott filed this action against defendant Gateway Mortgage Group alleging that it

mishandled homeowners insurance proceeds. Gateway filed a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim, or alternatively, a

motion for a more definite statement under Rule 12(e) of the Federal Rules of Civil Procedure.4

The motion was set for submission on February 13, 2020.5 Local Rule 7.5 of the United States

District Court for the Eastern District of Louisiana requires that a memorandum in opposition to

a motion be filed no later than eight days before the noticed submission date, which in this case

was February 5, 2020. Scott did not timely file an opposition. The Court granted Gateway’s

motion to dismiss finding that it had merit, explaining:


         1
            The Court notes that plaintiff Catrice Scott is proceeding pro se. Although the Court construes pro se
filing liberally, pro se parties are still required to “abide by the rules that govern the federal courts.” E.E.O.C. v.
Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014).
          2
            R. Doc. 11.
          3
            R. Doc. 10.
          4
            R. Doc. 8.
          5
            R. Doc. 9.
         [T]he complaint is vague and contradictory, and fails to identify, with any
         context, the claims it purports to assert or the relationship between the parties.
         Although the complaint is titled “Petition for Predatory Lending Fraud,” it does
         not contain any references to predatory lending practices or fraud, and there are
         no allegations explaining how Gateway allegedly ruined Scott’s credit or caused
         her to suffer a lack of housing or lost business. In sum, the complaint does not
         comply with Rule 8(a) of the Federal Rules of Civil Procedure which requires a
         short, plain statement of the claim showing that the plaintiff is entitled to relief
         and a demand for the relief sought.6
         On March 4, 2020, Scott filed the instant motion for reconsideration.7 The next day, she

filed a memorandum in support of the motion in which she asserts that Gateway did not properly

apply homeowners insurance proceeds to her mortgage balance after she made two separate

insurance claims.8 Scott also states that she has fully repaired the property and her mortgage

should be repaid in full.9

         Because the matter was resolved on a motion to dismiss, not after trial, the Court

construes Scott’s motion as a motion for reconsideration.10 A Rule 59(e) motion to alter or

amend a judgment calls into question the correctness of a judgment. In re Transtexas Gas Corp.,

303 F.3d 571, 581 (5th Cir. 2002). “Rule 59(e) is properly invoked to correct manifest errors of

law or fact or to present newly discovered evidence.” Id. at 581. “A Rule 59(e) motion should

not be used to relitigate prior matters that should have been urged earlier or that simply have

been resolved to the movant’s dissatisfaction.” In re Self, 172 F. Supp. 2d 813, 816 (W.D. La.

2001).

         The Court is not persuaded that reconsideration is warranted. Scott’s memorandum does

not cure the problems with the complaint that resulted in dismissal. She still has not explained

how Gateway allegedly ruined her credit or caused her to suffer a loss of housing or business.


         6
           R. Doc. 10 at 1 n.3.
         7
           R. Doc. 11.
         8
           R. Doc. 12-3.
         9
           Id.
         10
            See Lozano v. Baylor Univ., 2018 WL 3552351, at *1 (W.D. Tex. July 24, 2018) (analyzing under Rule
59(e) a motion for reconsideration of a court’s order granting a motion to dismiss).


                                                      2
Indeed, the memorandum states that she has fully repaired the damage to her home, which

indicates that she is still living there. Scott’s motion for reconsideration points to no manifest

error of law or fact or newly discovered evidence as would alter the Court’s conclusion that she

has failed to state a claim.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Scott’s motion for reconsideration (R. Doc. 11) is DENIED.


        New Orleans, Louisiana, this 19th day of March, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
